VOCUS, INC.
EMPLOYMENT AGREEMENT

To: Steven Pogorzelski:

This Employment Agreement (this “Agreement”), dated as of February 3, 2014 (the
“Effective Date”), establishes the terms of your continued employment with
Vocus, Inc., a Delaware corporation (the “Company”).



1)   Employment and Duties. You and the Company agree to your employment as
Chief Revenue Officer on the terms contained herein. In such position, you will
report directly to the Company’s Chief Executive Officer. You agree to perform
whatever duties the Chief Executive Officer or the Company’s Board of Directors
(the “Board”) may assign you from time to time that are reasonably consistent
with your position. During your employment, you agree to devote your full
business time, attention, and energies to performing those duties (except as the
Company may otherwise agree).



2)   Term. The initial term of this Agreement shall be for a period of one year,
commencing as of the Effective Date, unless terminated earlier pursuant to
Section 7. This Agreement shall automatically renew for successive one-year
periods thereafter (the initial term and each such renewal period are
collectively referred to as the “Term”) unless, at least 60 days prior to the
expiration of the initial term or any such renewal period, either party gives
written notice to the other party electing to terminate this Agreement at the
end of the initial term or then-current renewal period, as applicable (a “Notice
of Non-Renewal”).



3)   Compensation.



  a)   Salary. For all services rendered by you under this Agreement, the
Company will pay you an annual salary (your “Salary”), which may be increased,
but not decreased, from time to time in such amounts as may be determined by the
Board or the compensation committee of the Board (the “Compensation Committee”),
in accordance with the Company’s generally applicable payroll practices. As of
the Effective Date, your Salary is $300,000.



  b)   Bonus. In addition to your Salary, for each fiscal year of the Company
during the

Term, you will be eligible to receive an annual bonus (the “Bonus”). The minimum
and maximum potential Bonus amount for each fiscal year shall be set by the
Board or the Compensation Committee. The actual Bonus amount payable for a
fiscal year shall be determined by the Board or the Compensation Committee based
on the extent to which performance criteria established for such fiscal year by
the Board or the Compensation Committee have been satisfied. The Bonus, if any,
earned by you for a fiscal year will be paid within 90 days after the end of
such fiscal year; provided, that the Board or the Compensation Committee, in its
sole discretion, may authorize the calculation and payment of your Bonus for a
fiscal year in periodic installments, which may begin during such fiscal year
and which shall end no later than the last day of such 90-day period.
Notwithstanding the foregoing, in order to receive a Bonus payment for a fiscal
year, you must be employed by the Company in good standing on the date such
Bonus payment is scheduled to be made.



  c)   Equity. You shall be eligible to receive equity awards under any
incentive compensation, stock option or other equity plans of the Company now in
effect or which may be in effect at any time during the Term, subject to the
discretion of the Board or any committee thereof designated to administer any
such plan.



  d)   Employee Benefits. During the Term, the Company will provide you with the
same benefits as it makes generally available from time to time to the Company’s
senior executives, as those benefits are amended or terminated from time to
time. Your participation in the Company’s benefit plans will be subject to the
terms of the applicable plan documents and the Company’s generally applied
policies, and the Company, in its sole discretion, may adopt, modify, interpret,
or discontinue such plans or policies.



4)   Vacation. You shall accrue at least four weeks of paid vacation per year.
All terms and conditions of your vacation benefit will be governed by the
Company’s policies governing vacation pay in effect from time to time.



5)   Expenses. The Company will reimburse you for reasonable travel and other
business-related expenses you incur for the Company in performing your duties
under this Agreement. You must itemize and substantiate all requests for
reimbursement and submit such reimbursement requests in accordance with the
Company’s policies in effect from time to time.



6)   No Other Employment. While the Company employs you, you agree that you will
not, directly or indirectly, provide services to any person or organization for
which you receive compensation or otherwise engage in any activity that would
conflict or interfere with your faithful performance of your duties as an
employee without the Board’s prior written consent. Notwithstanding the
foregoing, you may (a) make and manage personal passive business investments of
your choice and serve in any director or similar type capacity with up to three
civic, educational or charitable organizations, or any trade association,
without seeking or obtaining the approval of the Board, provided such activities
do not interfere or conflict with the performance of your duties hereunder, and
(b) with the approval of the Board, serve on the boards of directors of other
organizations.



7)   Termination. Your employment with the Company is at will, and the Company
may terminate your employment at any time without Cause (as defined below), or
you may resign other than for Good Reason (as defined below), in each case upon
30 days’ notice to the other by the terminating party.



  a)   For Cause. The Company may terminate your employment for “Cause” if you:



  i)   commit a material breach or violation of (A) your obligations or
agreements under this Agreement or under any material written policy of the
Company or (B) any of the covenants regarding non-disclosure of confidential
information, assignment of intellectual property rights, non-competition and/or
non-solicitation (collectively, “Restrictive Covenants”) applicable to you under
any agreement entered into (whether before, on or after the date hereof) between
you and the Company;



  ii)   willfully neglect or fail to perform your material duties or
responsibilities to the Company (other than as a result of illness or injury);



  iii)   commit an act of embezzlement, theft, fraud or any other act of
dishonesty involving the Company or any of its customers; or



  iv)   are convicted of or plead guilty or no contest to a felony or other
crime that involves moral turpitude.

Your termination for Cause will be effective immediately upon the Company’s
mailing or written transmission of notice of such termination. Before
terminating your employment for Cause under clauses (i) or (ii) above, the
Company will specify in writing to you the condition that it deems to constitute
Cause and give you 15 days after you receive such notice to cure such condition
(and thus avoid termination for Cause), if such condition is capable of being
cured (as determined by the Company, in its sole discretion), unless the Company
agrees to extend the time for cure.



  b)   Disability. If you become disabled (as defined below), the Company may
terminate your employment. You are “disabled” if you are disabled within the
meaning of the Company’s long-term disability insurance coverage as then in
effect; provided, that if there is no such long-term disability insurance
coverage in effect, you will be “disabled” if you are unable, despite whatever
reasonable accommodations the law requires, to perform your principal duties to
the Company for more than 90 consecutive, or substantially consecutive, days
because of physical or mental disability, incapacity, or illness.



  c)   Good Reason. You may resign for “Good Reason” if the Company, without
your consent, (i) reduces your Salary, (ii) materially reduces your authority or
responsibilities, (iii) requires you to work in an office which is outside of a
30-mile radius from the location of the Company’s principal executive office as
of the Effective Date, (iv) fails to obtain the assumption of and agreement to
perform this Agreement by a successor as contemplated in Section 13 hereof, or
(v) breaches a material term of this Agreement or a material term of any other
material agreement in effect between you and the Company.

In order to resign for Good Reason, you must give notice to the Company of your
intention to resign for Good Reason within 30 days after the occurrence of the
event that you assert entitles you to resign for Good Reason. In that notice,
you must state the condition that you consider provides you with Good Reason and
must give the Company an opportunity to cure the condition within 30 days after
your notice (with the 30 day period shortened to ten days if the failure relates
to non-payment of Salary and such nonpayment is not cured within five days after
you provide written notice of such non-payment to the Company). If the Company
fails to cure the condition, your resignation will be effective upon the
expiration of the applicable cure period (unless the Board has previously waived
such notice period in writing or agreed to a shorter notice period or unless
mediation is proceeding in good faith, in which case such resignation will be
come effective 15 days after the end of such mediation, if not previously
cured).

You will not be treated as resigning for Good Reason if the Company already had
given notice of termination for Cause or Notice of Non-Renewal as of the date of
your notice of resignation.



  d)   Death. If you die during the Term, the Term will end as of the date of
your death.



8)   Consequences of Termination Prior to the Expiration of the Term.



  a)   Payments on Termination. If you resign or the Company terminates your
employment with or without Cause or if your employment terminates because of
disability or death, the Company will pay you any unpaid portion of your Salary
pro-rated through the date of actual termination, reimburse any substantiated
but unreimbursed business expenses, pay any accrued and unused vacation time (to
the extent consistent with the Company’s policies), and provide such other
benefits as applicable laws or the terms of the benefits require. Except to the
extent the law requires otherwise or as otherwise provided in this Agreement or
in your option, restricted stock or other equity award agreements, neither you
nor your beneficiary or estate will have any rights or claims under this
Agreement or otherwise to receive severance or any other compensation, or to
participate in any other plan, arrangement, or benefit, after such termination
or resignation.



  b)   Termination by the Company without Cause or by You with Good Reason. If
before the end of the Term the Company terminates your employment without Cause
(other than as a result of your death or disability) or you resign for Good
Reason, subject to Section 8(d), you shall be entitled to the following, in
addition to the payments set forth in Section 8(a):



  i)   the Company shall pay you severance pay equal to 50% of the amount of
your Salary, as then in effect. Such severance pay shall be payable in equal
installments in accordance with the Company’s general payroll practices over the
6-month period that begins with the first payroll period after the date that the
Release (as defined below) becomes effective;



  ii)   any options, restricted stock or other equity award you have received or
do receive from the Company, which have not already become fully vested, shall
continue to vest in accordance with the vesting schedule set forth in the
agreement granting such award and, in the case of any unexpired stock options,
shall remain exercisable for 6 months following the date that you terminate
employment, but not beyond the 10th anniversary of the date of grant, as though
you were to continue to be employed by the Company during such period; and



  iii)   if you elect to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse you for, an amount equal to the
COBRA premiums, less the amount you would have had to pay to receive group
health coverage for you and your covered dependents based on the cost sharing
levels in effect on the date your employment terminates, for you and your
covered dependents under such plans during the period commencing on your
termination of employment and ending upon the earliest of (A) the last day of
the 6-month period following the date of your termination of employment, (B) the
date that you and/or your covered dependents become no longer eligible for COBRA
or (C) the date you becomes eligible to receive healthcare coverage from a
subsequent employer. Notwithstanding the foregoing, if the Company determines in
its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue you and your
covered dependents’ group health coverage in effect on the date your employment
terminated (which amount shall be based on the premium for the first month of
COBRA coverage), less the amount you would have had to pay to receive group
health coverage for you and your covered dependents based on the cost sharing
levels in effect on the date your employment terminates, which payments shall be
made regardless of whether you elect COBRA continuation coverage and shall
commence in the month following the month in which your employment terminates
and shall end on the earlier of (A) the last day of the 6-month period following
the date of your termination of employment, (B) the date that you and/or your
covered dependents become no longer eligible for COBRA or (C) the date you
becomes eligible to receive healthcare coverage from a subsequent employer.



  c)   Termination by the Company without Cause or by You with Good Reason in
Connection with a Change in Control. In the event that the Company terminates
your employment without Cause (other than as a result of your death or
disability) or you resign for Good Reason during the period that begins 90 days
prior to the effective date of the Change in Control (as defined below) and ends
on the six month anniversary of the effective date of the Change in Control,
subject to Section 8(d), you shall be entitled to the following, in addition to
the payments set forth in Section 8(a):



  i)   the Company shall pay you severance pay equal to 100% of the amount of
your Salary, as then in effect. Such severance pay shall be payable in equal
installments in accordance with the Company’s general payroll practices over the
12-month period that begins with the first payroll period after the date that
the Release (as defined below) becomes effective;



  ii)   any options, restricted stock or other equity award you have received or
do receive from the Company, which have not already become fully vested, shall
become fully vested upon the later of the effective date of the Change in
Control or your termination of employment and, in the case of any unexpired
stock options, exercisable upon such full vesting; and



  iii)   if you elect to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the COBRA,
the Company shall directly pay, or reimburse you for, an amount equal to the
COBRA premiums, less the amount you would have had to pay to receive group
health coverage for you and your covered dependents based on the cost sharing
levels in effect on the date your employment terminates, for you and your
covered dependents under such plans during the period commencing on your
termination of employment and ending upon the earliest of (A) the last day of
the 12-month period following the date of your termination of employment,
(B) the date that you and/or your covered dependents become no longer eligible
for COBRA or (C) the date you becomes eligible to receive healthcare coverage
from a subsequent employer. Notwithstanding the foregoing, if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue you and your
covered dependents’ group health coverage in effect on the date your employment
terminated (which amount shall be based on the premium for the first month of
COBRA coverage), less the amount you would have had to pay to receive group
health coverage for you and your covered dependents based on the cost sharing
levels in effect on the date your employment terminates, which payments shall be
made regardless of whether you elect COBRA continuation coverage and shall
commence in the month following the month in which your employment terminates
and shall end on the earlier of (A) the last day of the 12-month period
following the date of your termination of employment, (B) the date that you
and/or your covered dependents become no longer eligible for COBRA or (C) the
date you becomes eligible to receive healthcare coverage from a subsequent
employer. Any amounts paid pursuant to Section 8(b)(iii) shall reduce the amount
payable to you pursuant to this Section 8(c)(ii)

In the event that you are entitled to payments under both Section 8(b) and
Section 8(c), you shall receive the payments under Section 8(c) in lieu of (and
not in addition to) the payments under Section 8(b); provided, that, if you
become eligible for payments pursuant to Section 8(c) as a result of the
occurrence of a Change in Control, and prior to the effective date of such
Change in Control payments have begun pursuant to Section 8(b), the payments
pursuant to Section 8(b) shall reduce the amount payable to you pursuant to
Section 8(c).

For all purposes of this Agreement, a “Change in Control” means and shall be
deemed to have occurred on the earliest of the occurrence of the following
events:

i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than an Excluded Owner, obtains “beneficial ownership” (as defined in Rule 13d 3
of the Exchange Act) of 50% or more of the combined voting power of the
Company’s then outstanding securities;

ii) the consummation by the Company of a merger, consolidation, reorganization
or similar transaction, other than a transaction in which the holders of the
Company’s common stock immediately prior to the consummation of the transaction
hold 50% or more of the common equity interests of the surviving entity in such
transaction or a parent company of such surviving entity;

iii) the consummation of a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an Excluded Owner; or

iv) the replacement of a majority of the members of the Board over a two-year
period from the directors who constituted the Board at the beginning of such
period (the “Incumbent Board”); provided, however, that if the appointment or
election (or nomination for election) of any new member of the Board was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes hereof, be considered
as a member of the Incumbent Board.

“Excluded Owner” means the Company, any entity owned, directly or indirectly, at
least 50% by the Company, any Company benefit plan, and any underwriter
temporarily holding securities for an offering of such securities.



  d)   Conditions to Separation of Employment Benefits.



  i)   Notwithstanding anything to the contrary contained herein, it shall be a
condition to your receiving any payments, benefits or other rights under
Sections 8(b) and 8(c) that (i) within 45 days after you terminate employment
you execute the Separation Agreement and Release (the “Release”) substantially
in the form attached hereto as Exhibit A, and such Release becomes effective,
and (ii) you have complied with and continue to comply with any Restrictive
Covenants applicable to you.



  ii)   In addition, without limiting the rights or remedies of the Company or
any other protected party for any breach of any Restrictive Covenant or for any
breach of your obligations under Section 11, except as required by law, you
shall not be entitled to any payments, benefits or extended vesting rights set
forth under Sections 8(b) and 8(c) if you materially breach any of the
Restrictive Covenants or any of your obligations under Section 11, and upon such
breach you will immediately return to the Company any such payments, benefits or
amounts attributable to such extended vesting rights previously received, and,
in the event of such breach, the Company will have no obligation to pay any of
the amounts or provide any of the benefits or vesting rights that remain payable
by the Company or are otherwise available under Sections 8(b) and (c).



  e)   No Mitigation. You are not required to mitigate amounts payable under
Sections 8(b) or 8(c) by seeking other employment or otherwise, nor (except as
provided in Section 8(d)(ii)) must you return to the Company amounts earned
under subsequent employment.



  f)   Section 280G. In the event that any payments or benefits provided to you
(whether made or provided pursuant to this Agreement or otherwise) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and would be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code (such payments or benefits
which are subject to the Excise Tax being referred to as the “Parachute
Payments”), then, except to the extent you have previously waived your rights
with respect to such Parachute Payments, you will be entitled to receive either
(A) the full amount of the Parachute Payments, or (B) the maximum amount that
may be provided to you without resulting in any portion of such Parachute
Payments being subject to the Excise Tax, whichever of clauses (A) and (B),
after taking into account applicable federal, state, and local taxes and the
Excise Tax, results in the receipt by you, on an after-tax basis, of the
greatest portion of the Parachute Payments. The Parachute Payments shall be
reduced in a manner that maximizes your economic position. Any reduction of
Parachute Payments pursuant to the preceding sentence shall be made in a manner
consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.



9)   Section 409A.



  a)   General. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code, and
the regulations and guidance promulgated thereunder (collectively,
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.



  b)   Separation from Service. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement that is
non-qualified deferred compensation and is designated under this Agreement as
payable upon your termination of employment shall be payable only upon your
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”). If the period that the payment or commencement of
payment of any such compensation or benefits which are subject to your execution
of the Release could be made or could begin spans more than one calendar year,
such payment shall be not made or such payments shall not commence until the
second calendar year. Any installment payments that would have been made to you
during the forty-five (45) day period immediately following your Separation from
Service but for the preceding sentence shall be paid to you on the forty-fifth
(45th) day following your Separation from Service and the remaining payments
shall be made as provided in this Agreement.



  c)   Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if you are reasonably determined by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which you are entitled under this Agreement is required in order to avoid the
imposition of “additional tax” under Section 409A such portion of your benefits
shall not be provided to you prior to the earlier of (i) the expiration of the
six-month period measured from the date of your Separation from Service with the
Company or (ii) the date of your death. Upon the first business day following
the expiration of the applicable Section 409A period, all payments deferred
pursuant to the preceding sentence shall be paid in a lump sum to you (or your
estate), and any remaining payments due to you under this Agreement shall be
paid as otherwise provided herein.



  d)   Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to you
shall be paid to you no later than December 31 of the year following the year in
which the expense was incurred; provided, that you submit your reimbursement
request promptly following the date the expense is incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and your right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.



  e)   Installments. Your right to receive any installment payments under this
Agreement, including without limitation any continuation salary payments that
are payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.



  f)   In-Kind Benefits. Notwithstanding any other provision of this Agreement
to the contrary, in the event, and to the extent that, the provision or
reimbursement of costs incurred in connection with any post-termination welfare
benefits provided under this Agreement results in the deferral of compensation
within the meaning of Section 409A because the benefits are outside the scope of
Section 1.409A-1(b)(9)(v) of the Treasury Regulations and result in the deferral
of compensation within the meaning of Section 409A, then the reimbursement or
provision of such benefits shall be subject to the requirements of
Section 1.409A-3(i)(1)(iv) of the Treasury Regulations, and (1) reimbursements
or benefits shall be provided only during the applicable period specified in the
Agreement, (2) the amount of expenses eligible for reimbursement or the benefits
provided in kind during a particular calendar year shall not affect the expenses
eligible for reimbursement or the in kind benefits to be provided in any other
calendar year, (3) the reimbursement of any eligible expense shall be made on or
before December 31 of the year following the year in which the expense was
incurred provided reasonable documentation of such expense is submitted to the
Company within ninety (90) days after the date any such expense was incurred,
and (4) Executive’s right to reimbursement or the provision of in-kind benefits
shall not be subject to liquidation or exchange for another benefit.



10)   Expiration. The expiration of this Agreement upon the end of the Term
following the delivery of a Notice of Non-Renewal does not constitute
termination without Cause and does not entitle you to any benefits under
Section 8(b).



11)   Cooperation After Termination of Employment. Following the termination of
your employment with the Company for any reason (except your death or, if
lacking sufficient physical or mental ability, as a result of having become
disabled), you shall fully cooperate with the Company in all matters relating to
the winding up of your pending work on behalf of the and the orderly transfer of
any such pending work to other employees of the Company as may be designated by
the Company. You also agree that following the termination of your employment
with the Company for any reason (except your death or, if lacking sufficient
physical or mental ability, as a result of your having become disabled), you
will execute any and all documents and take any and all actions that the Company
may reasonably request to effect the transition of your duties and
responsibilities to a successor. You will make yourself reasonably available
with respect to, and to cooperate in conjunction with, any litigation or
investigation involving the Company, and any administrative matters (including
the execution of documents, as reasonably requested); provided, that such
litigation, investigation or administrative matter is related to your employment
with the Company and that any such availability or cooperation does not
materially interfere with your then current professional activities, does not
include a conflict between you and the Company and would not result in a
violation of any court order or governmental requirement. The Company agrees to
reimburse you for all reasonable expenses actually incurred in connection with
cooperation pursuant to this Section 11.



12)   Restrictive Covenants. The Company and you acknowledge that the
Restrictive Covenants applicable to you pursuant to any agreement entered into
between you and the Company (a) shall remain in full force and effect,
notwithstanding the execution and delivery of this Agreement by the parties, and
(b) are intended by the parties to survive, and do survive, the expiration or
termination of this Agreement and your employment with the Company.



13)   Assignment. The Company shall assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case such corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had originally been made a party hereto, but may not otherwise may not
assign or otherwise transfer this Agreement or any or all of its rights, duties,
obligations, or interests hereunder. You may not assign or otherwise transfer
this Agreement or any or all of your rights, duties, obligations, or interests
hereunder.



14)   Recoupment. You agree that you shall be subject to the Company’s financial
restatement and clawback policy.



15)   Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.



16)   Amendment; Waiver. Neither you nor the Company may modify, amend or waive
the terms of this Agreement other than by a written instrument signed by you and
by another executive officer of the Company duly authorized by the Board. Either
party’s waiver of the other party’s compliance with any provision of this
Agreement is not a waiver of any other provision of this Agreement or of any
subsequent breach by such party of a provision of this Agreement.



17)   Withholding. All payments required to be made by the Company to you under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld for payment to the applicable taxing authorities
pursuant to any applicable law or regulation.



18)   Governing Law; Arbitration.



  a)   This Agreement shall be governed by the laws of the State of Maryland
exclusive of its choice of law provisions.



  b)   Any controversy, claim or dispute arising out of or relating to this
Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS/Endispute in the State of Maryland. Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (a) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (b) the Company shall pay the first $10,000 of the expenses and
fees of the arbitrator, and any such expenses and fees in excess of $10,000
shall be paid one-half by you and one-half by the Company; and (c) arbitration
may proceed in the absence of any party if written notice (pursuant to the
JAMS/Endispute rules and regulations) of the proceedings has been given to such
party. Each party shall bear its own attorneys fees and expenses; provided that
the arbitrator may assess the prevailing party’s fees and costs against the
non-prevailing party as part of the arbitrator’s award. The parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding an action for injunctive relief or specific
performance as provided in any agreement entered into between you and the
Company setting forth Restrictive Covenants. This dispute resolution process and
any arbitration hereunder shall be confidential and neither any party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties, except where necessary
or compelled in a court to enforce this arbitration provision or an Award from
such arbitration or otherwise in a legal proceeding. If JAMS/Endispute no longer
exists or is otherwise unavailable, the parties agree that the American
Arbitration Association (“AAA”) shall administer the arbitration in accordance
with its then-existing rules. In such event, all references herein to
JAMS/Endispute shall mean AAA. Notwithstanding the foregoing, you and the
Company each have the right to resolve any issue or dispute over intellectual
property rights by court action instead of arbitration.



19)   Survival. Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Sections 7 through 20 of this Agreement shall
survive the termination or expiration, for any reason, of this Agreement. Other
provisions of this Agreement shall survive the termination of this Agreement for
a period of time necessary to effectuate the intent of the parties.



20)   Indemnification; D & O Insurance. To the extent, and in the manner,
provided in the Company’s Articles of Incorporation, you are entitled to be
entitled to be indemnified for all actions taken in good faith within the scope,
and in the course, of your employment under this Agreement during the Term for
the life of any claim. The Company will maintain in force customary directors
and officers liability insurance on your behalf during the Term and for a
customary tail period after your employment terminates.



21)   Notices. Notices and other communications under this Agreement must be
given in writing by personal delivery, by certified mail, return receipt
requested, or by overnight delivery. You should send or deliver your notices to
the Company’s corporate headquarters, to the attention of the Company’s
Secretary. The Company will send or deliver any notices given to you at your
address as reflected in the Company’s personnel records. You and the Company may
change the notice address by providing notice of such change. You and the
Company agree that notice is received on the date it is personally delivered,
the date it is received by certified mail, or the date of guaranteed delivery by
overnight service, at the applicable address set forth above.



22)   Entire Agreement. This Agreement supersedes any prior oral or written
agreements, negotiations, commitments, and writings between you and the Company
with respect to the subject matter hereof. All such other agreements,
negotiations, commitments, and writings will have no further force or effect;
and the parties to any such other negotiation, commitment, agreement, or writing
will have no further rights or obligations thereunder.

1





If you accept the terms of this Agreement please sign in the space indicated
below. You are encouraged to consult with any advisors you choose regarding this
Agreement.

Vocus, Inc.

By:       
Name:
Title:


I accept and agree to the terms of employment set forth in this Agreement:

     
Signature

     
Printed Name

     
Date

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
[      ] (“Employee”) and        (the “Company”) (collectively, referred to as
the “Parties” or individually referred to as a “Party”). Capitalized terms used
but not defined in this Agreement shall have the meanings set forth in the
Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of       , 201       (the “Employment Agreement”); and

WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective       , 20      ,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below related to
Employee’s employment with or separation from the Company or its subsidiaries or
affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Employee’s ownership of vested
equity securities of the Company or Employee’s right to indemnification by the
Company or any of its affiliates pursuant to the Company’s bylaws or pursuant to
any contract (including without limitation an insurance policy) or applicable
law (collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the Severance Payments described in Section
8(b) or Section 8(c) of the Employment Agreement, as applicable, which, pursuant
to the Employment Agreement, are conditioned on the Employee’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Employee hereby agree as follows:

1. Severance Payments and Benefits. The Company agrees to provide Employee with
the payments and benefits described in Section 8(b) or Section 8(c), as
applicable, of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement. In addition,
to the extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to the Employee all other
payments or benefits described in Section 8(a) of the Employment Agreement,
subject to and in accordance with the terms thereof.

2. Release of Claims. Employee agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Employee by the Company, any of the
Company’s direct or indirect subsidiaries and affiliates, and any of their
current and former officers, directors, equity holders, managers, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns in their capacity as such
(collectively, the “Releasees”). Employee, on his own behalf and on behalf of
Employee’s heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement (as defined in
Section 11 below) that relate to or arise from Employee’s employment or service
relationship with the Company or any of its direct or indirect subsidiaries or
affiliates and/or the termination of that relationship, including, without
limitation:

(a) any and all such claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(b) any and all such claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; [the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act;] the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002; Title 20 of the Maryland
Code, State Government Title, the Maryland Flexible Leave Act, the Maryland Wage
and Hour Law, the Maryland Wage, Payment and Collection Law;

(c) any and all such claims for violation of the federal or any state
constitution;

(d) any and all such claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

(e) any and all such claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Employee agree that this release should be interpreted as broadly as
possible to achieve Employee’s intention to waive, to the maximum extent
permitted by law, any and all claims against the Releasees arising through the
Effective Date. This release does not release claims that cannot be released as
a matter of law, including, but not limited to, Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that Employee’s release
of claims herein bars Employee from recovering such monetary relief from the
Company or any Releasee), claims to continued participation in certain of the
Company’s group benefit plans pursuant to the terms and conditions of COBRA,
claims to any benefit entitlements vested as the date of separation of
Employee’s employment, pursuant to written terms of any employee benefit plan of
the Company or its affiliates and any Retained Claims. This release further does
not release claims for breach of Section 8(a), Section 8(b) or Section 8(c) of
the Employment Agreement.

3. [Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has [twenty-one (21)/forty-five (45)] days within which to consider this
Agreement; (c) he has 7 days following his execution of this Agreement to revoke
this Agreement pursuant to written notice to the        of the Company; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
[twenty-one (21)/forty-five (45)] day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.]

4. Non-Admission; Inadmissibility. The execution of this Agreement and the
performance of its terms (i) does not constitute an admission by the Company of
any unlawful tortious action or any violation of any contract or any federal,
state or local decisional law, statute, regulation or constitution, and the
Company specifically denies any such wrongdoing or violation, and (ii) shall in
no way be construed to be an admission of liability by either Employee or the
Company with respect to any claims, disputes or controversies between Employee
and the Company. This Agreement is entered into solely to resolve all matters
related to or arising out of Employee’s employment with and the cessation
thereof, and its execution and implementation may not be used as evidence, and
shall not be admissible in a subsequent proceeding of any kind, except one
alleging a breach of this Agreement.

5. Bar. Employee acknowledges and agrees that, except as provided in Paragraph 3
of this Agreement, if he/she should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against any of
the Releasees with respect to any cause, matter or thing which is the subject of
the release under Paragraph 2 of this Agreement, this Agreement may be raised as
a complete bar to any such action, claim or proceeding, and the applicable
Company Releasee may recover from Employee all costs incurred in connection with
such action, claim or proceeding, including attorneys’ fees.

6. No Pending Claims. Employee represents and warrants that Employee does not
presently have on file, and further covenants and agrees that, except as
otherwise provided in Paragraph 2 or Paragraph 3 of this Agreement, Employee
will not hereafter file, any claims, grievances or complaints against any of the
Releasees in or with any court, or before any other tribunal or panel of
arbitrators, public or private, based upon any actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever against any of the Releasees
relating to the Employee’s employment by the Company or its affiliates,
Employee’s termination of employment thereof and the Employment Agreement.

7. Survival of Certain Provisions. Employee acknowledges and agrees that the
Restrictive Covenants and the provisions of the Employment Agreement that by the
terms of the Employment are intended to survive Employee’s termination of
employment shall remain in full force and effect and survive the termination of
Employee’s employment.

8. Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

9. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and a duly authorized officer of the Company.

10. Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Section 18 of the Employment Agreement.

11. Effective Date. If the Employee has attained or is over the age of 40 as of
the date of Employee’s termination of employment, then Employee has seven days
after Employee signs this Agreement to revoke it and this Agreement will become
effective on the eighth day after Employee signed this Agreement, so long as it
has been signed by the Parties and has not been revoked by Employee before that
date (the “Effective Date”). If the Employee has not attained the age of 40 as
of the date of Employee’s termination of employment, then the “Effective Date”
shall be the date on which Employee signs this Agreement.

12. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees
except as expressly set forth herein. Employee acknowledges that: (a) he has
read this Agreement; (b) he has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Agreement; (c) he has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel; (d) he understands the terms and consequences of
this Agreement and of the releases it contains; and (e) he is fully aware of the
legal and binding effect of this Agreement.

13. Counterparts. This Agreement may be executed by the Parties in counterparts,
which taken together shall be deemed one original.

2

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below

      Dated:         
Print Name:
   


   
[COMPANY]
Dated:  
By:
   
 
   
Name:
   
Title:
   



3